                                     Case 2:20-cv-00576-RFB-BNW Document 34
                                                                         33 Filed 06/01/20
                                                                                  05/29/20 Page 1 of 2



                                 1 Nicole E. Lovelock, Esq.
                                   Nevada State Bar No.11187
                                 2 Stephen A. Davis, Esq.
                                   Nevada Bar No. 14185
                                 3 JONES LOVELOCK
                                   6675 S Tenaya Way, Ste. 200
                                 4 Las Vegas, Nevada 89113
                                   Telephone: (702) 805-8450
                                 5 Fax: (702) 805-8451
                                   Email: nlovelock@joneslovelock.com
                                 6 Email: sdavis@joneslovelock.com

                                 7   Attorneys for Plaintiff Diana Holmes

                                 8

                                 9
                                10                               UNITED STATES DISTRICT COURT
                                11                                     DISTRICT OF NEVADA
                                12 DIANA HOLMES;                                      CASE NO.: 2:20-cv-00576-RFB-BNW
6675 S. Tenaya Way, Suite 200
   JONES LOVELOCK




                                13                        Plaintiff,
    Las Vegas, NV 89113




                                14 v.                                            STIPULATION AND ORDER TO ALLOW
                                                                                  DEFENDANTS BELLAGIO, LLC AND
                                15 BELLAGIO, LLC, a Nevada limited liability       MGM RESORTS INTERNATIONAL
                                   company; MGM RESORTS INTERNATIONAL,                ADDITIONAL TIME TO FILE
                                16 a foreign corporation; DOES I through X, and    RESPONSES TO PLAINTIFF DIANA
                                   ROE BUSINESS ENTITIES I through X, inclusive,   HOLMES’ AMENDED COMPLAINT
                                17
                                                          Defendants.                     (FIRST REQUEST)
                                18

                                19         Plaintiff DIANA HOLMES (“Plaintiff”), by and through her respective counsel of record,
                                20 Nicole E. Lovelock, Esq. of Jones Lovelock, and Defendants BELLAGIO, LLC (“Bellagio”) and

                                21 MGM RESORTS INTERNATIONAL (“MGM”) (hereinafter collectively referred to as

                                22 “Defendants”), by and through their respective counsel of record, Kelly Kichline, Esq. of MGM

                                23 Resorts International, hereby agree and stipulate to extend the time for Defendants Bellagio and

                                24 MGM to file their responses to the Amended Complaint [Dkt. 30] from June 5, 2020 to June 19,

                                25 2020.

                                26         Plaintiff filed the Amended Complaint [Dkt. 30] within twenty-one days after Defendants
                                27 filed motions to dismiss [Dkt. 21 & 22] that were made pursuant to Fed. R. Civ. P. 12(b). Fed. R.

                                28 Civ. P. 15(a)(1)(B) permits parties to amend a complaint once as a matter of course within twenty-
                                     Case 2:20-cv-00576-RFB-BNW Document 34
                                                                         33 Filed 06/01/20
                                                                                  05/29/20 Page 2 of 2



                                 1 one days of a motion a under Rule 12(b), (e), or (f). Once filed, the amended complaint supersedes

                                 2 the original complaint in its entirety thereby mooting a motion to dismiss the original pleading. See

                                 3 Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (overruled on other grounds in Lacey

                                 4 v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012)).

                                 5          This extension is being requested in light of constraints placed on Defendants’ counsel due

                                 6 to the state-wide and national events involving the Coronavirus (COVID-19) pandemic, including the

                                 7 complete shutdown of Defendants’ operations. This unprecedented disruption of Defendants’ businesses

                                 8 has greatly impacted Defendants and their ability to conduct normal legal business. Further, the

                                 9 Defendants expect to be in the midst of partially reopening under new public health and safety guidelines,
                                10 which will be another unprecedented undertaking. Additionally, due to personal medical reasons, counsel

                                11 for Defendants will be unavailable on multiple business days between the date of the filing of this

                                12 stipulation and June 3, 2020.
6675 S. Tenaya Way, Suite 200
   JONES LOVELOCK




                                13          This is the first request for an extension of time as to Defendants’ responses to the Amended
    Las Vegas, NV 89113




                                14 Complaint [Dkt. 30]. This request is made in good faith and not for the purpose of delay.

                                15          DATED this 29th day of May 2020.
                                16       JONES LOVELOCK                                     MGM RESORTS INTERNATIONAL

                                17 By: /s/ Nicole E. Lovelock, Esq.                 By: /s/ Kelly Kichline, Esq.
                                       Nicole E. Lovelock, Esq.                         Dana Howell, Esq.
                                18     Nevada State Bar No. 11187                       Nevada State Bar No. 11607
                                       Stephen A. Davis, Esq.                           Kelly Kichline, Esq.
                                19     Nevada State Bar No. 14185                       Nevada State Bar No. 10642
                                       6675 S. Tenaya Way, Suite 200                    6385 S. Rainbow Blvd., Suite 500
                                20     Las Vegas, Nevada 89113                          Las Vegas, Nevada 89118
                                21       Attorneys for Plaintiff Diana Holmes           Attorneys for Defendants Bellagio, LLC
                                                                                        And MGM Resorts International
                                22

                                23     IT IS SO ORDERED                             ORDER
                                24                                                 IT IS SO ORDERED.
                                       DATED: June 01, 2020
                                25
                                                                                                                                  _______
                                26                                                 UNITED STATES DISTRICT JUDGE
                                27
                                       __________________________________________________                                         _______
                                28     BRENDA WEKSLER               DATE
                                       UNITED STATES MAGISTRATE JUDGE
                                                                                        2
